Exhibit 10.1

SECOND AMENDMENT TO SERVICES AGREEMENT

This SECOND AMENDMENT TO SERVICES AGREEMENT (this “Amendment”) dated as of
August 20, 2007 is made by and between InfoLogix, Inc., a Delaware corporation,
and Futura Services, Inc., a Pennsylvania corporation.

WHEREAS, the parties to this Amendment are party to a certain Services
Agreement, dated as of July 17, 2006, as amended by the Amendment dated as of
October 9, 2006 (the “Services Agreement”); and

WHEREAS, the parties desire to amend or modify certain terms of the Services
Agreement in certain respects on the terms and conditions set forth below.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1.             Upon execution of this Amendment by each of the parties to this
Amendment, the Services Agreement is amended in each of the following respects:

(a)           The Annual Minimum Purchase set forth in Section 1.3 of the
Services Agreement shall be increased from $700,000 to $1,500,000.

(b)           The Termination Fee set forth in Section 9.3 of the Services
Agreement shall be increased from $700,000 to $1,500,000.

2.             This Amendment shall be governed by and construed under the laws
of the Commonwealth of Pennsylvania without regard to conflicts of laws
principles that would require the application of any other law.

3.             Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Services Agreement.

4.             Except as otherwise expressly provided in this Amendment, the
terms of the Services Agreement shall continue in full force and effect.  This
Amendment may be executed in one or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute one and the same agreement.  The exchange of copies of this
Amendment and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Amendment and may be used in lieu of
the original Amendment for all purposes.

[signature page follows]


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties to this Amendment has duly executed this
Amendment all as of the date first above written.

INFOLOGIX, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David Gulian

 

 

Name:

David Gulian

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

FUTURA SERVICES, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Janet E. DiNicola

 

 

Name:

Janet E. DiNicola

 

 

Title:

President

[SIGNATURE PAGE TO SECOND AMENDMENT TO SERVICES AGREEMENT]


--------------------------------------------------------------------------------